Citation Nr: 1130904	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2010, at which time, it was remanded for further development.  Following the requested development, the Remand and Rating Development Team at the Huntington, West Virginia RO confirmed and continued the denial of entitlement to service connection for right and left knee disorders.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In May 1985, the Board denied the Veteran's claim of service connection for a right knee disorder.

2.  Evidence associated with the record since the Board's May 1985 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  

3.  The Veteran's left knee arthritis, status post total left knee replacement was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  


CONCLUSIONS OF LAW

1.  The Board's May 1985 decision, which denied the Veteran's claim of entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. §§ 4003, 4004 (1985) (codified as amended at 38 U.S.C.A. §§ 7103, 7104 (2010)); 38 C.F.R. § 19.104 (1984) (codified as revised at 38 C.F.R. § 20.100 (2010)).
2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A left knee disorder is not the result of disease or injury incurred in or aggravated by service, nor may left knee arthritis be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for right and left knee disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a right knee disorder.  Such a claim was denied by the Board in May 1985, and that decision became final under the law and regulations then in effect.  38 U.S.C. §§ 4003, 4004 (1982) (codified as amended at 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 19.104 (1984) (codified as revised at 38 C.F.R. § 20.1100 (2010).  

In March 2006, the Veteran filed an application to reopen his claim of entitlement to service connection for a right knee disorder.  At that time, he also filed application for service connection for a left knee disorder.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of his March 2006 applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

With respect to his application to reopen a claim of entitlement to service connection for a right knee disorder, VA has informed the Veteran of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; reports from A. M. S., M.D., reflecting the Veteran's treatment from 1971 to 1981; records reflecting the Veteran's VA treatment from September 1979 through July 2001; a December 1983 statement from D. C. B., D.C.; the transcript of a hearing held at the RO in July 1984; records reflecting the Veteran's treatment by B. G. S., M.D. from November 1999 to May 2000; records reflecting the Veteran's treatment by G. M. J., M.D. from July 2000 to August 2005; and records reflecting the Veteran's treatment by A. J. L., M.D. in October 2006.

In February 1984 and March 2008, VA examined the Veteran, in part, to determine the nature and etiology of any right knee disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has not been examined with respect to his left knee.  However, unlike his right knee disorder, he has not presented or identified any objective evidence suggesting that his left knee disorder was present in service or that there is a nexus between any current left knee pathology and service.  Under such circumstances, an examination to determine the nature and etiology of a left knee disorder would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the Veteran does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, the Board finds that further development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, an examination to determine the nature and etiology of any left knee disorder is not warranted.  

Finally, the Board notes that in September 2008, the Veteran was scheduled for a hearing at the RO before a Veterans Law Judge.  However, he did not report for that hearing and offered no explanation for his failure to do so.  He has not requested that the hearing be rescheduled; and, therefore, the Board will proceed with the appeal as if he no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.  

Analysis

The Veteran contends that he has bilateral knee disorders which were first manifested in service or are the result of injuries sustained in service.  In particular, he contends that his right knee disorder was first manifested by pain and swelling in service in October 1969.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against both claims.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report that he has had chronic bilateral knee pain since his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Right Knee

In May 1985, when the Board denied the Veteran's claim of service connection for a right knee disability, the relevant evidence on file consisted of the Veteran's service treatment records, the reports from A. M. S., M.D.; records reflecting the Veteran's VA treatment from September 1979 to July 1984; a December 1983 statement from D. C. B., D.C.; the report of the February 1984 VA examination; and the transcript of his July 1984 hearing at the RO.  

The evidence showed that the Veteran's lower extremities were normal at the time of his September 1967 service entrance examination.  Although he experienced right knee swelling in service in October 1969, there were no findings of chronic, identifiable pathology.  In particular, the health provider stated that there was no evidence of septic arthritis.  Moreover, during the Veteran's service separation examination, there were no complaints or clinical findings of a right knee disability of any kind.  

Arthritis was first manifested in June 1974, when A. M. S., M.D., reported that he was treating the Veteran for arthritis in the small joints of the upper and lower extremities.  The Veteran informed Dr. S. that his symptoms went back to service; however, Dr. S. stated that he was unable to determine the origin with certainty.  In a subsequent letter, Dr. S. stated that on several occasions from 1971 to 1981, he had treated the Veteran for complaints of arthritis in various joints, including the knees.  However, X-rays did not confirm the diagnosis.  Indeed, X-rays taken during a May 1981 VA orthopedic consultation revealed that the Veteran's right knee was within normal limits.  In fact, Dr. S.'s diagnosis was bursitis of the Veteran's left knee, and he made no finding that it was in any way related to service.  Moreover, the February 1984 VA general medical examination was normal.

Given the foregoing evidence, the Board found that a chronic right knee disorder was not present in service and that arthritis was not present in service or during the first year after the Veteran's separation from service.  Absent such findings, service connection for a right knee disorder was denied.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's May 1985 decision consists of  records reflecting the Veteran's treatment by B. G. S., M.D. from November 1999 to May 2000; records reflecting the Veteran's treatment by G. M. J., M.D. from July 2000 to August 2005; records reflecting the Veteran's treatment by A. J. L., M.D. in October 2006; and the report of the March 2008 VA examination.  Such evidence is new in the sense that it has not previously been before the VA.  

The additional evidence, such as the March 2008 VA examination report, confirms the diagnosis of right knee arthritis and shows that the Veteran subsequently required a total right knee replacement.  However, it remains negative for any objective findings of such a disorder in service or during the first year after service.  In this regard, the VA examiner opined that it was less likely than not that the Veteran's right knee disorder was related to the single acute episode of right knee pain in October 1969.  Such a conclusion is consistent with the other evidence of record.  As such, the additional evidence does not fill the deficits in the evidence which existed at the time of the prior denial.  Therefore, the Board finds that the additional evidence is not material.  Rather, it is cumulative or redundant of the evidence of record in May 1985.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  Because the additional evidence is not new and material, it is not sufficient to reopen the claim of entitlement to service connection for a right knee disorder.  Therefore, the Board's May 1985 decision is confirmed and continued, and the appeal is denied.

In arriving at this decision, it should be noted that the Board decided this claim on a basis different from the RO.  Although the RO reopened the Veteran's claim and reviewed it on a de novo basis, that determination is not controlling on the Board.  Regardless of the RO's action reopening a previously-denied claim and adjudicating the issue on its merits, Board must first determine if claim was properly reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  

The Left Knee

Although the Veteran contends that he now has left knee arthritis which necessitated a total left knee replacement, a review of the record is negative for any complaints or clinical findings of a left knee disorder in service.  Indeed, during his service entrance and service separation examinations, the Veteran denied that he then had, or had ever had, swollen or painful joints, arthritis or rheumatism; bone, joint, or other deformity; lameness; or a trick or locked knee.  

In June 1974, A. M. S., M.D., reported that he had been treating the Veteran for arthritis in the small joints of the upper and lower extremities.  The Veteran informed Dr. S. that his symptoms went back to service; however, Dr. S. stated that he was unable to determine the origin with certainty.  In a subsequent letter, Dr. S. stated that on several occasions from 1971 to 1981, he had treated the Veteran for complaints of arthritis in various joints, including the knees.  However, X-rays did not confirm the diagnosis.  For example, X-rays taken during a period of VA hospitalization in September 1979 revealed that the Veteran's left knee was normal.  

Chronic, identifiable left knee pathology, diagnosed as arthritis, was not established until October 1999, when X-rays confirmed that disorder during treatment by B. G. S., M.D.  Although the Veteran has required significant left knee treatment since that time, including a total left knee replacement, there is no competent objective evidence on file showing a nexus between that disability and any incident in service.  Absent any findings of chronic, identifiable left knee pathology in service or a nexus between the Veteran's current left knee pathology and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left knee disability is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

New and material evidence not having been presented, the application to reopen the claim of entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


